

115 HR 7210 IH: Sinkhole Mapping Act of 2018
U.S. House of Representatives
2018-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7210IN THE HOUSE OF REPRESENTATIVESNovember 30, 2018Mr. Soto (for himself, Mr. Curbelo of Florida, Mr. Crist, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Director of the United States Geological Survey to establish a program to map zones
			 that are at greater risk of sinkhole formation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sinkhole Mapping Act of 2018. 2.Sinkhole hazard identification (a)In generalThe Director of the United States Geological Survey shall establish a program to—
 (1)study the short-term and long-term mechanisms that cause sinkholes, including extreme storm events, prolonged droughts causing shifts in water management practices, aquifer depletion, and other major changes in water use; and
 (2)develop maps that depict zones that are at greater risk of sinkhole formation. (b)Review of mapsOnce during each 5-year period, or more often as the Director of the United States Geological Survey determines is necessary, the Director shall assess the need to revise and update the maps developed under this section.
 (c)WebsiteThe Director of the United States Geological Survey shall establish and maintain a public website that displays the maps developed under this section and other relevant information critical for use by community planners and emergency managers.
			